Citation Nr: 1217323	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of reduction of the evaluation for residuals of prostate cancer from 20 percent to a noncompensable rating.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1973, and from March 1987 to November 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

On the Veteran's January 2010 Substantive Appeal, he indicated that he wished to present testimony before a member of the Board at a Travel Board hearing.  The Veteran was scheduled for such a hearing in August 2011, and both he and his attorney were provided notice of this hearing.  The Veteran did not attend his scheduled hearing, and he has not asked that his hearing be rescheduled.  His hearing request is thus considered withdrawn.  


FINDINGS OF FACT

1.  A January 2001 rating decision granted service connection for residuals of prostate cancer and assigned a 20 percent disability rating effective December 1, 2000.  

2.  In a June 2009 rating decision, the RO reduced the rating for the Veteran's residuals of prostate cancer from 20 percent to noncompensable, effective September 1, 2009.  

3.  At the time of the reduction, the evidence failed to show a material improvement in the service-connected residuals of prostate cancer or that any material improvement was reasonably certain to be maintained under the ordinary condition of life.


CONCLUSION OF LAW

The June 2009 reduction of the rating for residuals of prostate cancer from 20 percent to a noncompensable rating, effective September 1, 2009, was not proper and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the only issue on appeal stems from a 38 C.F.R. § 3.105(e) reduction.  There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to rating reductions; these requirements are explained and examined in greater detail below.  Those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The United States Court of Appeals for Veterans Claims (Court) has held that, in such cases, "the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more specific statute will be given precedence over a more general one . . . . '") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  For this reason, the Board concludes that the VCAA does not apply to the issue before it, and no discussion of the duties to notify and to assist is necessary.


II.  Propriety of the Reduction

In this case, the RO has reduced the Veteran's rating for his residuals of prostate cancer from 20 percent to noncompensable.  For the reasons that follow, the Board finds that this reduction was improper.  

Factual Summary

Before turning to the merits of the reduction, a brief recitation of the facts is instructive.  The Veteran suffered from prostate cancer during his active service; he underwent a radical prostatectomy in May 2000.  He sought service connection for the residuals of his prostate cancer in December 2000.  The RO granted service connection for this condition in January 2001, assigning a 20 percent disability rating effective December 1, 2000.  

The Veteran later sought a total disability rating in January 2007.  He underwent a VA examination in conjunction with that claim in August 2007.  Based on the results of that examination, in a September 2007 rating decision, the RO stated that recent evidence had shown some improvement in the Veteran's condition, but that sustained improvement had not been definitively established.  

The Veteran underwent a VA genitourinary examination in September 2008.  Based on the results of that examination, the RO proposed a reduction in the Veteran's disability rating in a March 2009 rating decision.  The Veteran was provided notice of this proposed reduction in an April 2009 letter.  In a June 2009 rating decision, the RO reduced the Veteran's rating from 20 percent to a noncompensable rating, effective September 1, 2009.  

The Veteran filed a Notice of Disagreement with this action in June 2009.  The RO issued a Statement of the Case in December 2009.  The Veteran filed a timely Substantive Appeal; and the RO issued a Supplemental Statement of the Case in January 2011.  


Governing Law and Analysis

To properly reduce a disability rating requires VA to meet both procedural and substantive benchmarks.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction.  Id. § 3.105(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. § 3.105(e).

Here, the Board finds that the procedural steps to reduce the Veteran's rating have been followed.  First, on April 14, 2009, the RO provided notice to the Veteran of the proposed reduction, including a rating proposing the reduction.  This notice informed the Veteran of his ability to provide additional evidence within 60 days, and to request a hearing within 30 days.  In an April 20, 2009 letter, the Veteran responded to this notice with his reasons why his rating should not be reduced.  The Veteran did not request a predetermination hearing, so none was scheduled.

In June 2009, the RO provided the Veteran with its final rating action, and informed the Veteran that his rating would be reduced effective September 1, 2009.  This effective date was more than 60 days following the notice of the final rating action.  Accordingly, the Board finds that the RO followed the correct procedure in reducing the Veteran's rating.

That being said, reducing a rating also brings concurrent substantive requirements that must be followed.  These requirements are laid out in 38 C.F.R. § 3.344.  Under § 3.44(c), the substantive requirements of § 3.344(a) and (b) are applicable for ratings which have continued for long periods at the same level, i.e. 5 years or more.  In this case, the Veteran was first service-connected for his residuals of prostate cancer in January 2001, and his 20 percent rating was effective December 1, 2000.  Thus, when the RO undertook its reduction in 2009, the Veteran's 20 percent rating had continued for more than 5 years, triggering the requirement contained in § 3.344(a) and (b).  See, e.g., Brown v. Brown, 5 Vet. App. 413, 417-18 (1993) (providing guidelines for computing time in reduction cases).  

Under 38 C.F.R. § 3.344(a) and (b), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown, 5 Vet. App. at 420.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Given this framework, the Board finds that the reduction of the Veteran's rating is improper for numerous reasons.  

The Board finds the September 2008 examination that formed the basis for the Veteran's reduction to be inadequate.  Even though the examiner stated that he reviewed the Veteran's medical history, the Board finds this review to be inadequate.  In his report under medical history, the examiner stated that there was no evidence of the Veteran's suffering from urinary symptoms or urinary leakage.  A review of the Veteran's claims file and VA treatment records contradicts this history.  In a July 2004 VA history and physical, for instance, the Veteran reported suffering from nocturia.  In an April 2005 VA physical, the Veteran again reported suffering from nocturia requiring him to void every hour to hour and a half.  In a January 2007 urology clinic note, the Veteran reported suffering from minimal stress incontinence.  These shortcomings also render the examination inadequate.  

The Board notes that, in an April 2009 letter, the Veteran raised concerns regarding the thoroughness of his September 2008 examination.  As the Board finds that this examination is inadequate for reasons other than those raised by the Veteran, a discussion of his contentions is unnecessary.  

Next, pursuant to 38 C.F.R. § 3.344, reductions require not only evidence that a service-connected disability has improved, but also that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  No such findings were made here.  Instead, in the March 2009 proposal and the June 2009 rating decision that reduced the Veteran's disability rating, the RO compared the Veteran's current symptoms to the applicable Diagnostic Code and determined that he no longer met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.115a (covering ratings of the genitourinary system).  While this is an important component in determining the correct rating, it must be accompanied by a finding of material improvement that will be maintained.  As such a finding was not made, the reduction was improper.  

Finally, in determining whether a reduction was proper, both the RO and the Board should consider pertinent post-reduction evidence that is favorable to restoring the rating.  Dofflemeyer, 2 Vet. App. at 281.  Here, following the RO's issuance of the Statement of the Case, the Veteran sought further treatment for his disability from the VA.  A December 2009 VA urology consult noted that the Veteran has continued stress incontinence, urgency, frequency, and urge incontinence.  A February 2010 urology clinic record noted that the Veteran suffers from urgency, frequency, and nocturia.  The Veteran even underwent bladder neck contracture surgery in March 2010.  

Because these reports contradict any implied finding of improvement, the RO did attempt to schedule the Veteran for a new VA examination.  The Veteran, however, declined to attend this examination, stating that the evidence of record was sufficient to evaluate his claims.  In its January 2011 Supplemental Statement of the Case, the RO properly acknowledged that because the Veteran did not attend his scheduled examination, his claim would be evaluated on the evidence of record.  The RO, however, then did not discuss any of the favorable VA medical evidence, nor did it discuss whether the Veteran's disability had actually improved and whether that improvement would be maintained.  This failure to discuss favorable post-reduction evidence presents a final reason to find the reduction improper.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  Such a result is called for here, and the Veteran's rating will be restored.  

As a final note, the Board acknowledges that it has evaluated only whether the Veteran's reduction was proper and not whether the Veteran is entitled to an increased rating for his residuals of prostate cancer.  Here, the Veteran's statements and letters have all indicated his desire to have his rating restored, but he has not asked for an increased rating.  Should the Veteran feel that his disability warrants a rating in excess of 20 percent, he is free in the future to make that claim.  As he has not done so yet, however, the Board shall not undertake that evaluation.  


ORDER

A 20 percent disability rating effective September 1, 2009, for service-connected residuals of prostate cancer is restored, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


